DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 17 is allowed. The following is a statement of reasons for the indication of allowable subject matter: 
Claim 17 is considered allowable because the prior art does not appear to fairly disclose or suggest the method of the instant claim—in particular: (A) using a membrane having a composition consisting of the claimed formula (I), the claimed crosslinker, the claimed catalyst specifically for separation of butanol from the claimed feedstock, via pervaporation; and (B) the claimed property of the pervaporation module exhibiting a flux for butanol of at least about 500 g/m2/hr at the conditions provided for in the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 11–16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 11 is directed to a method and depends from claim 1. However, claim 1 per se is listed as withdrawn. Moreover, claim 1 is directed to an apparatus (a pervaporation membrane). Facially, claim 11 appears to be indefinite: because it is unclear whether or not Applicant intended the claim 11 to include the features of withdrawn claim 1. In addition, according to MPEP § 2173.05(p)(II), “[a] single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph.” With this holding in mind, it is respectfully submitted that claim 11 appears to be indefinite because includes both i.e., claims 12–16) are also rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph based on their dependence from an indefinite claim.
Response to Remarks1
Based on the claim amendments, the previous rejections under 35 U.S.C. § 112(a) have been withdrawn. Applicant’s request for rejoinder (Remarks 11) is respectfully declined: because, inter alia, claim 1 is directed to an apparatus and does not require all the features method claims 11 and 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the .

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        










    
        
            
        
            
        
            
    

    
        1 Remarks filed September 3, 2021.